United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2921
                                     ___________

Winston Morrison,                         *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
United States of America,                 *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: February 18, 1999
                               Filed: February 24, 1999
                                    ___________

Before RICHARD S. ARNOLD, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Winston Morrison, a citizen of Freeport, Grand Bahamas, appeals the district
court’s1 denial of his 28 U.S.C. § 2255 motion, in which he claimed his counsel was
ineffective at resentencing for failing to raise his deportable-alien status as a basis for
downward departure. Upon de novo review, see United States v. Duke, 50 F.3d 571,
576 (8th Cir.), cert. denied, 516 U.S. 885 (1995), we conclude denial was warranted.
Among other things, Morrison cannot show he suffered prejudice by his counsel’s
alleged deficient performance, because the district court indicated it would not have

      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
granted Morrison a downward departure on the basis of his alien status. See Auman
v. United States, 67 F.3d 157, 162 (8th Cir. 1995) (counsel’s failure to object at
sentencing to use of prior conviction as predicate offense was not ineffective
assistance because no credible evidence pointed to conclusion that district court
would have changed its ruling based on objection from counsel).

      Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-